UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended December 31, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 001-34155 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: First Savings Bank Employees’ Savings & Profit Sharing Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: First Savings Financial Group, Inc. 501 East Lewis & Clark Parkway Clarksville, Indiana 47129 FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN - CLARKSVILLE, INDIANA FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE YEARS ENDED DECEMBER 31, 2 FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN CONTENTS Page Report of Independent Registered Public Accounting Firm3 FINANCIAL STATEMENTS: STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS4 STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS5 NOTES TO FINANCIAL STATEMENTS6-12 SUPPLEMENTAL SCHEDULE*: SCHEDULE OF ASSETS (HELD AT END OF YEAR)13 * All other supplemental schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. MONROE SHINE Knowledge for Today Vision for Tomorrow 222 East Market Street, P.O. Box 1407, New Albany, Indiana 47150 * Phone: 812.945.2311 * Fax: 812.945.2603 Report of Independent Registered Public Accounting Firm To the Compensation Committee of the First Savings Bank Employees' Savings & Profit Sharing Plan Clarksville, Indiana We have audited the accompanying statements of net assets available for benefits of the First Savings Bank Employees' Savings & Profit Sharing Plan as of December 31, 2014 and 2013, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the First Savings Bank Employees' Savings & Profit Sharing Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The supplemental schedule of assets (held at end of year) as of December 31, 2014, has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements.The supplemental schedule is the responsibility of the Plan’s management.Our audit procedures included determining whether the supplemental schedule reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule.In forming our opinion on the supplemental schedule, we evaluated whether the supplemental schedule, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.In our opinion, the supplemental schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ Monroe Shine New Albany, Indiana June 23, 2015 - 3 - MONROE SHINE & CO., INC. ¨ CERTIFIED PUBLIC ACCOUNTANTS AND BUSINESS CONSULTANTS FIRST SAVINGS BANK EMPLOYEES' SAVINGS & PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 Investments, at fair value: First Savings Financial Group, Inc. unitized common stock fund $3,291,894 Mutual funds 4,602,714 Common/collective funds 166,824 Total Assets 8,061,432 Net Assets Available for Benefits $8,061,432 See notes to financial statements. - 4 - FIRST SAVINGS BANK EMPLOYEES' SAVINGS & PROFIT SHARING PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEARS ENDED DECEMBER 31, 2 Additions to net assets attributed to: Investment income: Interest on short-term investment funds $680 Dividends on mutual funds 71,028 Dividends on common stock 53,185 Net appreciation in fair value of investments 1,030,035 1,154,928 Contributions: Employer 341,699 Participant 496,530 Participant rollovers 4,099 842,328 Total additions 1,997,256 Deductions from net assets attributed to: Benefits paid to participants 340,026 Administrative expenses 35,137 Total deductions 375,163 Net Increase 1,622,093 Net assets available for benefits: Beginning of year 6,439,339 End of Year $8,061,432 See notes to financial statements. - 5 - FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 (1)DESCRIPTION OF PLAN The following description of the First Savings Bank Employees' Savings & Profit Sharing Plan(the “Plan”) provides only general information.Participants should refer to the Summary Plan Description for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan, established by First Savings Bank (Bank), a wholly-owned subsidiary of First Savings Financial Group, Inc. (Company), covering substantially all employees of the Bank who have completed one year of service (minimum of 1,000 hours) and are age twenty-one or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may make pre-tax and after-tax Roth elective salary deferrals up to 100% of eligible compensation, as defined in the plan document, subject to limitations imposed by Internal Revenue Code (IRC) regulations.Eligible participants are also permitted to make special pre-tax catch-up contributions in accordance with IRC regulations and contributions representing distributions from other qualified defined benefit or contribution plans.The Company made safe harbor matching contributions equal to 100% of the first 5% of eligible compensation that each participant contributed to the Plan for the years ended December 31, 2014 and 2013.Company contributions may also include additional discretionary employer profit sharing contributions as determined annually by the Compensation Committee.No discretionary employer profit sharing contributions were made for 2014 or 2013. Participant Accounts Each participant's account is credited with participant salary deferrals, Company contributions and an allocation of plan earnings, and charged with an allocation of plan losses and applicable administrative expenses.Allocations are based on participant compensation, account balances or specific participant transactions, as defined in the plan document.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Participants direct the investment of their salary deferral contributions and the Company’s contributions into various investment options offered by the Plan.Participants may change their investment elections at any time. Vesting Participants are immediately 100% vested in their salary deferral contributions and all Company contributions, plus actual earnings thereon. Payment of Benefits On termination of service due to death, disability, retirement or other reasons, participants may receive a lump sum or partial lump sum distribution in an amount up to the value of their vested account balance.Separated participants with vested account balances exceeding $1,000 may elect to defer benefits until reaching normal retirement age. -6- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (2)SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. Investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Plan reports its interests in fully benefit-responsive investment contracts at fair value in the statements of net assets available for benefits.In addition, any material difference between the fair value of these investments and their contract value is presented as a separate adjustment line in the statements of net assets available for benefits. Management has determined that the estimated fair value of the Plan's investment contract approximates its contract value.Accordingly, the statements of net assets available for benefits reflect no adjustment for the difference between net assets at fair value and net assets available for benefits. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results may differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value.See Note 8 for additional discussion of fair value measurements.Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date.Interest is recorded on the accrual basis.Capital gain distributions are included in dividend income on mutual funds. Management fees and operating expenses charged to the Plan for investments in mutual funds and common/collective funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of the return for these investments. Administrative Expenses Some administrative expenses are paid by the Bank and some are paid by the Plan.Those that were paid by the Plan are reflected in the accompanying financial statements. Employees of the Bank perform certain administrative functions for the Plan.Neither the Bank nor its employees receive compensation from the Plan. -7- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (2 – continued) Payment of Benefits Benefits are recorded when paid. INVESTMENTS The following presents investments that represent 5% or more of the Plan’s net assets at December 31, 2014 and 2013. 20142013 First Savings Financial Group unitized common stock fund 149,806 and 148,283 units in unitized common stock fund, respectively $3,842,867 $ 3,291,894 American Funds American Balanced Fund 20,261 and 15,637 shares in mutual fund, respectively501,655 381,866* Loomis Sayles Ltd Term Gov’t & Agency Fund 45,465 and 47,709 shares in mutual fund, respectively528,761 556,760 Vanguard Target Retirement 2025 Fund 56,203 and 51,360 shares in mutual fund, respectively929,039 808,922 Vanguard Target Retirement 2045 Fund 42,739 and 37,458 shares in mutual fund, respectively 797,088 665,255 * Balance was less than 5% of the Plan’s net assets as of the balance sheet date, but is presented forillustrative purposes. During 2014 and 2013, the Plan’s investments appreciated in value as follows, including gains and losses on investments bought and sold, as well as held during the year: Unitized common stock fund$469,039 $455,907 Mutual funds 190,471 376,477 Common/collective funds7,042197,651 $ 666,552 $ 1,030,035 -8- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (4)RELATED PARTY TRANSACTIONS The Plan invests in shares of Company common stock through the unitized common stock fund, and the Bank is the plan sponsor as defined by the Plan.Transactions in such investments qualify as party-in-interest transactions that are exempt from the prohibited transaction rules of ERISA. At December 31, 2014 and 2013, the Plan held 139,711 and 137,577 shares of Company common stock through the unitized common stock fund, respectively.The Plan received $60,765 and $53,185 in dividends on Company common stock for the year ended December 31, 2014 and 2013, respectively.During 2014 and 2013, the Plan purchased 4,997 and 10,571 shares of Company common stock in the open market through the unitized stock fund having a value of $121,245 and $230,363, respectively.During 2014 and 2013 the Plan sold 2,863 and 5,658 shares of Company common stock in the open market through the unitized common stock fund for total proceeds of $66,501 and $128,277, respectively. At December 31, 2014 and 2013, investments in the First Savings Financial Group, Inc. unitized common stock fund totaled 40.1% and 40.8%, respectively, of the Plan’s investments. (5)PLAN TERMINATION Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, participants will become 100% vested in their employer contribution accounts. (6)INCOME TAX STATUS The Plan is based on a non-standardized prototype plan which has received a favorable opinion letter from the Internal Revenue Service (IRS) dated March 31, 2014, that the prototype plan is designed in accordance with applicable sections of the IRC.Therefore, no provision for income taxes has been included in the Plan’s financial statements.The plan administrator has not separately applied for a determination letter from the IRS. The Plan has implemented the accounting guidance for uncertainty in income taxes under the provisions of Financial Account Standards Board (FASB) Accounting Standards Codification (ASC) Topic 740, Income Taxes.Under that guidance, tax positions are recognized in the financial statements when it is more-likely-than-not the position will be sustained upon examination by the taxing authorities.As of December 31, 2014, the Plan has no uncertain tax positions that qualify for either recognition or disclosure in the financial statements.The Plan is not currently being examined and the Plan's management believes its tax-exempt status would be upheld under examination.Plan management believes the Plan is no longer subject to income tax examination for years prior to 2011. -9- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (7)RISKS AND UNCERTAINTIES The Plan invests in mutual funds, common stock, short-term investment funds and various common/collective funds.The investments are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with the investments, it is at least reasonably possible that changes in the values of investments will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Participants should refer to the Company’s annual and quarterly financial statements filed with the Securities and Exchange Commission (Form 10-K and Form 10-Q) regarding risks associated with Company stock. (8)FAIR VALUE MEASUREMENTS FASB ASC Topic 820, Fair Value Measurements and Disclosures, provides the framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under FASB ASC Topic 820 are described as follows. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets that the Plan has the ability to access. Level 2: Inputs to the valuation methodology include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets; inputs other than quoted prices that are observed for the asset or liability; or inputs that are derived principally from or can be corroborated by observable market data by correlation or other means. Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement.Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. -10- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (8 – continued) The following table presents the balances of the Plan's investments within the fair value hierarchy measured at fair value as of December 31, 2014 and 2013: Level 1 Level 2 Level 3 Total December 31, 2014: Unitized common stock fund $ 3,842,867 $- $- $3,842,867 Common/collective funds: Fixed income funds - - 378,624 Mutual funds: Bond funds - - 254,735 Asset allocation funds - - 1,025,716 Equity funds - - 1,012,810 Target retirement funds - - 2,530,246 Short term investment funds - - 528,762 Total mutual funds - - 5,352,269 Total investments $ 9,195,136 $- $9,573,760 December 31, 2013: Unitized common stock fund $ 3,291,894 $- $- $3,291,894 Common/collective funds: Fixed income funds - - 166,824 Mutual funds: Bond funds - - 210,740 Asset allocation funds - - 860,682 Equity funds - - 884,814 Target retirement funds - - 2,089,718 Short term investment funds - - 556,760 Total mutual funds - - 4,602,714 Total investments $ 7,894,608 $- $8,061,432 Fair value is based upon quoted market prices, where available (Level 1).If quoted market prices are not available, fair value is obtained from third parties that primarily use, as inputs, observable market-based parameters or a matrix pricing model (Level 2).Level 3 inputs are only used when Level 1 or Level 2 inputs are not available. -11- FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS - CONTINUED DECEMBER 31, 2 (8 – continued) Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the valuation techniques and related inputs used for assets measured at fair value at ended December 31, 2014 and 2013. Unitized Common Stock Fund The First Savings Financial Group, Inc. unitized common stock fund includes shares of Company common stock valued at quoted market prices, and a nominal amount of cash and cash equivalents to provide liquidity for participant directed transactions.The unitized common stock fund’s holdings consisted of the following at December 31, 2014 and 2013: 20142013 Shares of Company common stock 139,711 137,577 Quoted market price at December 31 $ 26.25 $ 22,85 Fair value of Company common stock $ 3,667,414 $ 3,143,634 Cash, cash equivalents and receivables 175,453 148,260 Unitized common stock fund fair market value $ 3,842,867$ 3,291,894 Common/Collective Funds Investments in common/collective funds are valued at the fair value of the assets underlying the funds. Mutual Funds Mutual funds are valued at quoted market prices, which represent the net asset value of shares held by the Plan at year end. The fair value methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, although the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. -12- FIRST SAVINGS BANK EMPLOYEES' SAVINGS & PROFIT SHARING PLAN SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) EMPLOYER IDENTIFICATION NUMBER (EIN): 35-0309764, PLAN NUMBER (PN): 002 DECEMBER 31, 2014 (a) (b)Identity of issue, borrower, (c)Description of investment including (e)Current lessor or similar party maturity date, rate of interest, value collateral, par or maturity value * First Savings Financial Group common stock Unitized common stock fund $3,842,867 State Street Daily EAFE Index Common/collective fund 1 MetLife Stable Value Common/collective fund 378,623 Loomis Sayles Ltd Term Gov't & Agency Mutual fund 528,761 American Funds American Balanced Mutual fund 501,655 Black Rock Equity Dividend Mutual fund 123,475 Eagle Small Cap Growth Mutual fund 3,423 American Funds EuroPacific Growth Mutual fund 342,797 Federated High Yield Bond Mutual fund 165 Franklin Utilities Mutual fund 20,681 Ivy Mid Cap Growth Mutual fund 4,624 Ivy Science & Technology Mutual fund 177,304 JP Morgan Large Cap Growth Mutual fund 180,025 MFS Global Equity Mutual fund 10,657 Oppenheimer Developing Markets Mutual fund 9,660 Ridgeworth Mid Cap Value Equity Mutual fund 4,699 Templeton Global Bond Mutual fund 1,783 PIMCO Total Return Mutual fund 6,019 PIMCO Real Return Mutual fund 10,772 Victory Small Company Opportunity Mutual fund 2,543 Vanguard REIT Index Mutual fund 57,649 Vanguard Intermediate Term Bond Index Mutual fund 252,787 Vanguard Target Retirement Income Mutual fund 14,320 Vanguard Target Retirement 2015 Mutual fund 143,442 Vanguard Target Retirement 2020 Mutual fund 142,579 Vanguard Target Retirement 2025 Mutual fund 929,039 Vanguard Target Retirement 2030 Mutual fund 86,871 Vanguard Target Retirement 2035 Mutual fund 290,906 Vanguard Target Retirement 2040 Mutual fund 78,670 Vanguard Target Retirement 2045 Mutual fund 797,088 Vanguard Target Retirement 2050 Mutual fund 32,296 Vanguard Target Retirement 2055 Mutual fund 13,754 Vanguard Target Retirement 2060 Mutual fund 1,281 Vanguard Small Cap Index Mutual fund 152,450 Vanguard Mid Cap Index Mutual fund 269,714 Vanguard 500 Index Mutual fund 160,380 * Denotes party-in-interest $9,573,760 -13- SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST SAVINGS BANK EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN Date:June 23, 2015 By: /s/ John P. Lawson, Jr. John P. Lawson, Jr. Plan Administrator
